DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 4/12/2022. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 3, 5, 7, and 13 have been amended. 
In response to the amendments, the Objections to Claims 3, 7, and 13 have been withdrawn.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. Kragh et al. (US 2009/0256440) and Nakano et al. (US 2013/0300222) are still relied on as prior art still teaching the claimed invention.
Re claim 1, Applicant argues (Page 8-9) that:
Krag does not teach:
- a printed circuit is positioned between said stator and said threaded rod.
- "a worm gear directly engaging a threaded rod," since Kragh's gear 3 does not 
extend from the rotor, and gear 3 engages indirectly an end of the spindle nut; 
- "threaded rod extending parallel to the bottom of said casing," since the bottom 
is the face in Kragh is provided with the wire 16, in that case the nut 5 extend 
perpendicularly to the bottom.
Nakano does not teach:
- "A worm gear," 
- "A worm gear directly engaging a threaded rod," 
- "a threaded rod extending parallel to the bottom," 

Second, there is no suggestion or motivation to combine the cited references. 
Considering a compactness problem, the person of ordinary skill in the art would not have considered Nakano, since its embodiments are totally different.
[In relation to Nakano] Third, Kragh is a nonanalogous reference.
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument (Page 8) that Kragh does not teach the above limitations, Kragh is still relied on to teach the printed circuit being positioned between said motor and said threaded rod; as the reference is silent as to the structure of the stator of the motor, Nakano is merely relied on to show a stator with the claimed structure being a component of the motor. Furthermore, based on Applicant’s Specification (Fig. 7), the worm gear (2) is directly engaging the threaded rod (10), via a toothed wheel (26) which is rigidly connected to the threaded rod (10; [0027]). As such, Examiner interprets the limitation “directly engaging” to mean that an intermediate element can facilitate the direct connection of the worm gear to the threaded rod. Additionally, Kragh teaches wherein the threaded rod extends parallel to the bottom (Fig. 1 annotated below for clarity). Therefore, Kragh teaches the worm gear (3) directly engaging (via the wheel element) a threaded rod (4) extending parallel to the bottom of the casing (1), and in that a printed circuit (19) to which the motor (2) is connected being positioned between the motor (2) and the threaded rod (4).

    PNG
    media_image1.png
    507
    710
    media_image1.png
    Greyscale

In response to Applicant’s argument that there is no suggestion or motivation to combine the cited references, it would have been obvious to have considered the teachings of Nakano to have arrived at the claimed invention, in order to provide a motor which can be shaped flat in an axial direction, such that the space for the gearing can be utilized more effectively such that mounting is made easier (Nakano; [0011]).
Nakano, is relied on to show that the printed circuit (60) is connected to the plurality of coils (13) of the stator (12). As Kragh already teaches a printed circuit (19) to which the motor (2) is connected being positioned between the motor (2) and the threaded rod (4), and Nakano further teaches the stator (12) as being part of the motor structure (10), which is also positioned below the printed circuit board (60), the combination of the references therefore teach a printed circuit positioned between said stator and said threaded rod.
In response to Applicant's argument (Page 9) that Nakano is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  [Furthermore], a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In this case, both Kragh and Nakano are classified in the same areas related to dynamo-electric machine structures such that while they are dedicated to different functions, they share similarities in structural relating to gearing.
Please see the rejection of the claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kragh et al. (US 2009/0256440) in view of Nakano et al. (US 2013/0300222).
In claim 1, Kragh teaches (Fig. 1-4) an electric actuator (Abstract) comprising a casing (1) having a bottom (portion having 2) on which is fixed an electric motor (2), the motor extending in a plane parallel to the bottom of the casing (1), the motor (2) being extended by a pinion forming a worm gear  (3) with an axis perpendicular to an orientation of the motor (2), the worm gear (3) directly engaging a threaded rod (4) extending parallel to the bottom of the casing (1), the threaded rod (4) being guided at a rear by a fixed slide bearing (17), the slide bearing (17) being rigidly connected to the casing (1), and in that a printed circuit (19) to which the motor (2) is connected being positioned between the motor (2) and the threaded rod (4).
Kragh does not explicitly teach the motor having a stator with straight teeth extending radially and carrying a plurality of coils and a rotor formed of a plurality of magnets, the coils extending in a plane parallel to the bottom of the casing, the rotor being extended by a pinion forming a worm gear with an axis perpendicular to an orientation of the coils, and in that a printed circuit to which the plurality of coils is connected being positioned between the stator and the threaded rod.
However, Nakano teaches an actuator (Fig. 1-11 and 13) having a motor (10), the motor (10) having a stator (12) with straight teeth (12b) extending radially and carrying a plurality of coils (13) and a rotor (14) formed of a plurality of magnets (15), the coils (13) extending in a plane parallel to the bottom of a casing (11), the rotor (14) being extended by a pinion (16, 17) with an axis perpendicular to an orientation of the coils (13), and in that a printed circuit (60) to which the plurality of coils (13) is connected being positioned between the stator (12) and a gear ([0028]).
Since Kragh already teaches the printed circuit to which the motor is connected being positioned between the motor and the threaded rod, therefore in view of Nakano, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the actuator of Kragh to have teach the motor having a stator with straight teeth extending radially and carrying a plurality of coils and a rotor formed of a plurality of magnets, the coils extending in a plane parallel to the bottom of the casing, the rotor being extended by a pinion forming a worm gear with an axis perpendicular to an orientation of the coils, and in that a printed circuit to which the plurality of coils is connected being positioned between the stator and the threaded rod, in order to provide a motor which can be shaped flat in an axial direction, such that the space for the gearing can be utilized more effectively such that mounting is made easier (Nakano; [0011]).
	 In claim 2, Kragh as modified teaches the actuator of claim 1; furthermore Kragh teaches wherein the printed circuit board (19) is positioned above the motor (2).
	Since Nakano already teaches the stator (12) as being part of the motor structure (10), which is also positioned below the printed circuit board (60), it  would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the actuator of Kragh as modified to have the printed circuit board positioned above the stator, in order to provide a motor which can be shaped flat in an axial direction, such that the space for the gearing can be utilized more effectively such that mounting is made easier (Nakano; [0011]).
	In claim 3, Kragh as modified teaches the actuator of claim 1; furthermore Kragh teaches wherein an axial end of the worm gear (3) is guided by a cover (12).
In claim 4, Kragh as modified teaches the actuator of claim 3; furthermore Kragh teaches wherein the slide bearing (17) is rigidly connected to the casing cover (12), and the cover (12) closes the casing (1).
Allowable Subject Matter
Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the independent claim(s) with the allowable feature being: 
Claim 13: “A method for controlling an electric actuator comprising a kinematic chain formed by at least the following elements: an electric motor driving a rotor carrying a worm gear, a threaded rod, a control member and a linking arm, the threaded rod being moved in a rotary motion by the worm gear according to a worm gear-type conversion, the conversion being irreversible, the threaded rod driving the control member in a linear motion according to a conversion from a rotary motion to a linear motion, the control member driving a linking arm, the linking arm driving at one end a valve member, the valve member moving towards an end-of-stroke position, abutting on a seat; making at least one of the elements of the kinematic chain of a plastics material which is resiliently deformable in compression or bending; causing a of the kinematic chain to be greater than a stroke of the valve member so that the valve member applies a force on the seat in the end-of-stroke position, even in the absence of power to the electric motor; and controlling the actuator according to a succession of electrical pulses, wherein (a) a first succession of the electrical pulses following a mid-level of electrical current brings the valve member from a position called "open" to a position called "closed" wherein the valve member is in abutment on the seat at the end of stroke, a second succession of the electrical pulses following a high level, higher than the mid-level of the first succession of the electrical pulses, resiliently deforms the linking arm, the valve member applying a force to the abutment seat, and a third succession of the electrical pulses following a low level, lower than the mid- level of the first succession of the electrical pulses, maintains the position of the valve member on the seat.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 5: “a kinematic chain formed by at least the following elements: the electric motor driving the rotor carrying the worm gear, the threaded rod being moved rotatably by the worm gear according to a worm gear-type conversion, the conversion being irreversible, the threaded rod driving a control member in a linear motion according to a conversion from a rotary motion to a linear motion, a control member driving a linking arm, the linking arm driving at one end a valve member, the valve member moving towards an end-of-stroke position in abutment on a seat, at least one or a plurality of the elements forming the kinematic chain is made of a plastics material which is resiliently deformable in compression or bending, (b) a stroke of the kinematic chain is greater than a stroke of the valve member so that the valve member applies a force to the seat in the end-of-stroke position, even in the absence of power to the electric motor.”
Claim 7: “wherein the threaded rod cooperates on the one hand with a fixed nut and on the other hand with a movable nut forming a control member, and the threaded rod is moved in a helical motion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abrahamsen et al. (US 7471020) teaches a linear actuator having a reversible motor with gearing.
Furuta et al. (US 2008/0216781) teaches an actuator including an electrical motor having gearing elements for a variable valve operating device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832